220 F.2d 438
15 Alaska 500
Bruno AGOSTINO, Appellant,v.HOMER COAL CORPORATION, a Corporation, and John T. Howell, Appellees.
No. 14126.
United States Court of Appeals, Ninth Circuit.
April 1, 1955.

Bell & Sanders, Anchorage, Alaska, for appellant.
Juliana D. Wilson, Anchorage, Alaska, for appellee.
Before HEALY and BONE, Circuit Judges, and CLARK, District Judge.
PER CURIAM.


1
This was a suit by appellant to recover damages from appellees for allegedly wrongful interference with his attempt to obtain from the Department of the Interior a coal prospecting permit.  The suit was dismissed by the District Court for failure to state a claim entitling the complainant to relief.


2
The dismissal is affirmed for the reason given in the trial court's opinion, 114 F.Supp. 861.